FILED
                                                                      AUGUST 24, 2017
                                                                  In the Office of the Clerk of Court
                                                                WA State Court of Appeals, Division III




         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

In re Heidi Rachael Silver                    )
                                              )         No. 34344-8-111
nka Heidi Rachael O'Day,                      )
                                              )
                     Appellant,               )
                                              )
       and                                    )         UNPUBLISHED OPINION
                                              )
Matthew Benjamin Silver,                      )
                                              )
                     Respondent.              )

       FEARING, C.J. -Appellant Heidi O'Day prevailed on a petition to order her

former husband to pay postsecondary education support for the former couple's daughter.

O'Day, nonetheless, challenges procedural aspects of the trial court's ruling in response

to her petition, including the trial court's reallocation of an income tax exemption for the

daughter to her ex-husband, Matthew Silver. We agree with O'Day and vacate the

reallocation. We decline to address many other assignments of error because our

vacation of the reallocation order moots the other assignments or O'Day fails to submit

legal authority supporting her contentions.
No. 34344-8-III
Silver v. Silver


                                          FACTS

       This appeal concerns a 2015 modification to a 2002 divorce decree. We begin

with the parties' 2002 divorce decree and 2014 modifications to the decree.

       Matthew Silver and Heidi Silver, now Heidi O'Day, divorced in 2002 when their

children Alyssa and Christian were respectively six and three years of age. The children

thereafter primarily resided with their mother. A 2002 order directed Matthew Silver to

pay $387 per month for child support. Support would end when "the child(ren) reach(es)

the age of 18 or as long as the child(ren) remain(s) enrolled in high school, whichever

occurs last." Clerk's Papers (CP) at 5. The order reserved in Heidi, the right to petition

for postsecondary education support, provided she exercised the right before support

terminated. The order of child support also awarded to Heidi the federal income tax

dependency deduction available for Alyssa and to Matthew the deduction available for

Christian.

       Heidi Silver thereafter married Jonathan O'Day. She works as an investigator for

the Washington State Human Rights Commission.

       On July 31, 2014, at the request of the Spokane County Prosecuting Attorney's

Office, the trial court modified the 2002 child support order because of an increase in

income of Matthew Silver. Alyssa was then seventeen years old and Christian was

fifteen years of age. The 2014 order directed Silver to pay $420.50 per month per child

or a total of $841.00 per month. Silver's obligation to pay child support for Alyssa would

                                             2
No. 34344-8-III
Silver v. Silver


terminate on June 30, 2015, except that Heidi O'Day could petition for postsecondary

education support before Alyssa graduated from high school. The order granted Silver a

tax deduction for Alyssa and Christian for the year 2014 and for Christian in subsequent

years. The order awarded O'Day the income tax deduction for Alyssa beginning in 2015.

                                      PROCEDURE

      .We move to the lengthy and convoluted procedure following Heidi O'Day's

petition for postsecondary education support, which procedure gives rise to this appeal.

On June 3, 2015, Heidi O'Day filed her petition for modification of support and

declaration in support of her petition. The petition requested that Matthew Silver be

ordered to pay postsecondary educational support for Alyssa Silver beyond her

eighteenth birthday and pay Alyssa's uninsured medical expenses. O'Day not only

served the petition and declaration on Matthew Silver, but also a summons for

modification of child support that required him to file a written response and financial

declarations within twenty days or the court might, without further notice, enter a default

judgment against him and award the relief requested in the petition .

       Three months later and on September 10, 2015, Matthew Silver filed a response to

Heidi O'Day's petition for modification of child support. The response objected to the

extension of support beyond Alyssa's eighteenth birthday.

       On September 18, 2015, Heidi O'Day filed a notice complaining of Matthew

Silver's delay in filing financial disclosures. Silver was seventy-three days late according

                                             3
No. 34344-8-III
Silver v. Silver


to the summons earlier served on him. Silver received discovery from O'Day on October

9, 2015. O'Day filed a financial declaration on October 14, 2015.

       On October 15, 2015, Matthew Silver filed a request for full access to Alyssa's

postsecondary education records and accounts under RCW 26.19 .090( 4 ). Silver

commented that his request might be fulfilled by Heidi O'Day sharing the account name

and password for Alyssa's online school records. O'Day responded by noting that she

and Alyssa would provide school records, but were reluctant to provide unfettered access

to Alyssa's school accounts.

       On October 26, 2015, pro tern Court Commissioner Wendy Colton conducted the

postsecondary support modification hearing. At the hearing, prose Heidi O'Day

presented a motion for sanctions for abuse of process. O'Day did not inform Matthew

Silver's counsel of the motion prior to hearing. Silver remarked that he did not receive

timely service of the motion and so either the court should grant a continuance or decline

to consider the motion. O'Day responded that indisputable facts from court pleadings

supported the motion such that the motion required no response. The court commissioner

gave O'Day the choice of completing the postsecondary education support hearing on

October 26 and strike the motion for sanctions or continuing the case for two weeks and

argue the request for postsecondary support and the motion for sanctions then. O'Day

opted to complete the postsecondary support hearing that day.

      As she began her argument for postsecondary education support for Alyssa, Heidi

                                            4
No. 34344-8-III
Silver v. Silver


O'Day complained about Matthew Silver's tardy conveyance of his financial disclosures.

She requested that the trial court strike Silver's financial declaration because he served

his financial disclosures on October 16, 2015, one hundred and one days late and on her

birthday. O'Day protested that Silver's declaration included untrue information, and she

offered to rebut any of the information in the declaration if the commissioner intended to

consider that information. The court commissioner responded: "I'm really interested in

the numbers." Report of Proceedings (RP) at 8.

      Matthew Silver, through counsel, protested that any delay in disclosing financial

information resulted from attempts to settle and the need to answer extensive

interrogatories served by Heidi O'Day on Silver. Silver craved an opportunity to remain

involved in Alyssa's life. Nevertheless, Silver requested that the court commissioner

deny O'Day's application for payment of postsecondary education support. He noted

that Alyssa held a part-time job and could pay for living expenses. Silver stated he would

continue to provide voluntary monetary gifts to his daughter.

      Near the end of the October 26, 2015, hearing, the pro tern court commissioner

observed that Alyssa's college expenses would total $9,123 per year. The court ordered

Alyssa, Heidi O'Day, and Matthew Silver to equally share the burden of education costs,

with Silver paying O'Day $3,041 through Alyssa's credit union account. The court also

directed Alyssa, who would attend Eastern Washington University, to supply her father

with her attendance records and her academic transcript within one week of the posting of

                                             5
    No. 34344-8-III
    Silver v. Silver


    the grades. The trial court assigned Matthew Silver's counsel the task of drafting an

    order memorializing the commissioner's ruling.

           But the court commissioner's ruling did not end the October 26 hearing. Matthew

    Silver's counsel asked:

                   MR. GOBEL: I guess there was one more question. That is of the
           dependent child-dependent exemption. I know that the IRS rules are
           different nowadays than they were years ago and that the parents can still
           claim a child through the postsecondary education years, so if my client's
           going to be supporting Alyssa jointly for the next two years, he'd at least
           like at least one year to claim her as well.
                   THE COURT: If Alyssa is not claiming herself, not needing that
           exemption for herself, I'll allow each parent to have one year.

    RP at 34-3 5. The ruling did not identify which year the respective parents could claim

    the income tax deduction. Heidi O'Day did not respond to either Silver's counsel's

    request or the court commissioner's ruling. The court commissioner's ruling modified

    the July 2014 order that granted O'Day all deductions for Alyssa beginning in 2015.

           On October 30, 2015, Heidi O'Day filed a document titled "Notice and

    Objection." The pleading assumed that the court commissioner awarded Silver the tax

    deduction for Alyssa for the tax year 2015. In the pleading, O'Day argued that the

    commissioner failed to give her an opportunity to address the award of the exemption for

    Alyssa, and the award of the exemption would create an undue burden. O'Day did not

    schedule a hearing for consideration of her objection.
l         On November 2, 2015, Matthew Silver filed a motion to strike, motion for fees
l
                                                 6
No. 34344-8-111
Silver v. Silver


and sanctions, and motion for shortened time. Silver moved the court to strike O'Day's

notice and objection and requested attorney fees and sanctions for responding to a

frivolous pleading. Silver argued that the notice and objection was a veiled motion for

reconsideration without sufficient basis for doing so. Silver also filed a proposed

findings of fact, conclusions of law and child support order to reflect the court

commissioner's oral ruling on the petition for postsecondary education support. On

November 3, 2015, the Spokane County Superior Court family law coordinator informed

Heidi O'Day by letter that the court received a proposed order from Matthew Silver and

that she could submit her own proposed documents if she disagreed with Silver. On

November 13, O'Day filed her own proposed order of child support for review by the

court commissioner. She signed the last page of her proposed order.

       On November 18, 2015, the pro tern court commissioner signed the findings and

conclusions on petition of child support as presented by Matthew Silver's counsel. The

commissioner also signed Silver's proposed final order of child support. The order

granted the tax exemption deduction for Alyssa to Silver in 2015 and to Heidi O'Day in

2016. O'Day's signature did not appear on the final order on the same page as the

commissioner's signature but on a duplicate of the parties' signature page. Unlike the

rest of the final order, the signature page with O'Day's signature did not list Matthew

Silver's counsel and his contact information in the bottom right comer. On November




                                             7
No. 34344-8-III
Silver v. Silver


20, 2015, the superior court family law coordinator e-mailed Heidi O'Day a notification

that the commissioner entered its final order on postsecondary support.

       On November 24, 2015, Heidi O'Day filed a motion for reconsideration and

motion to strike notice and objection without oral argument. In this pleading, O'Day

averred that she never signed Matthew Silver's proposed order. She only signed her own

proposed order. She identified that the final order contained a signature page for an order

to which she never agreed:

           THIS SIGNATURE PAGE IS FROM MY PROPOSED
       ORDER, AND CLEARLY IS DIFFERENT THAN TERRY GOBEL'S
       ORDER. THIS IS A SEVERE ERROR THAT REQUIRES
       CORRECTION, OR IT BECOMES A CRIMINAL ACT,
       ACCORDING TO RCW 42.202.040 AND RCW 42.20.050. THIS
       ERROR COULD FUNDAMENTALLY DAMAGE MY ABILITY TO
       REQUEST A REVISION OR AN APPEAL, AS IT APPEARS
       EITHER BY FRAUD OR ERROR THAT I AGREED TO THIS
       ORDER, WHEN I DID NOT.

CP at 74 (alterations in original).

       In her November 24 pleading, Heidi O'Day requested that the court commissioner

reconsider the decision to permit Alyssa to provide registration records instead of

attendance records, permit Alyssa fourteen calendar days instead of seven to provide

registration and grade information to Silver, and grant O'Day the 2015 income tax

exemption for Alyssa as provided in the July 31, 2014 child support order. O'Day also

moved to strike her October 30 notice and objection pleading, without oral argument.




                                            8
No. 34344-8-111
Silver v. Silver


       On January 22, 2016, Matthew Silver filed a notice of a presentment hearing for

an order denying Heidi O'Day's motions to strike and motion forreconsideration. The

proposed order (1) granted Silver attorney fees and costs due to O'Day's frivolous

pleadings in the amount of $500, (2) denied O'Day's motion for reconsideration, motion

to strike, and all other pending motions by O'Day, (3) granted Silver's motions to deny

reconsideration, strike pleadings, and grant sanctions, and (4) imposed a screening

process requiring O'Day to submit to the superior court's ex parte department all future

petitions, motions, or pleadings seeking relief. On January 29, 2016, Heidi O'Day moved

for an order for change of judge and alleged that she could not receive a fair and impartial

trial before pro tern Court Commissioner Wendy Colton.

      On February 3, 2016, Court Commissioner Wendy Colton conducted a

presentment hearing on Matthew Silver's January 22 proposed order. Although Silver

noted this hearing as a presentment hearing, the hearing primarily addressed Heidi

O'Day's motion for reconsideration. Matthew Silver argued that the parties tried the

question of the tax deduction by consent during the October 26, 2015 hearing. O'Day

responded that she never asked for a modification of the award of tax exemptions from

the October 2014 order and Silver never requested, in advance of the October 2015

hearing, a modification of the deduction allocations. The court commissioner asked

Silver if he addressed the tax exemptions in his response to O'Day's petition. Silver

could not find any reference to the tax exemptions in his response. When resolving the

                                             9
No. 34344-8-III
Silver v. Silver


motion for reconsideration with regard to the tax exemption reallocation, the

commissioner stated:

               I do recall that the tax exemption was argued on October 26, 2016
       (sic). I recall that Ms. O'Day made an objection to that indicating that she
       did not have enough time to provide the Court with information regarding
       her position on that. However, what I did was indicate that if Alyssa-
       because I was making her partially responsible for her tuition, if she was to
       work herself and such that her W-2 earnings would allow her to file her
       own tax return, that neither parent would be claiming her as a deduction
       and I still want that to occur.

RP at 61. Nevertheless, Heidi O'Day never objected or responded to Matthew Silver's

request during the October 26 hearing.

       During the February 3, 2016 hearing, Matthew Silver requested an award of

reasonable attorney fees because of Heidi O'Day's frivolous motions. O'Day responded

that bad faith is not grounds for an award of attorney fees and that her filings were not

frivolous.

       On February 3, 2016, at the close of the hearing, the court commissioner granted

Matthew Silver $500 in attorney fees, denied in part and granted in part O'Day's motion

for reconsideration, and affirmed its award of the 2015 income tax deduction to Silver.

The commissioner noted that the motion for reconsideration was not frivolous but "I am

going to stand by the fee award of $500, based on, you know, balancing the equities and a

lack of foundation for some of the motions that Mr. Silver did have to respond to." RP at

68. The partial grant of reconsideration allowed Alyssa fourteen, instead of seven, days


                                             10
     No. 34344-8-111
     Silver v. Silver


     to provide enrollment information and grades and attendance records. The commissioner

     refused to rule on Silver's request that the court require O'Day to submit to a court

     screening process before filing further pleadings.

            At the end of the February 3 hearing, the court commissioner granted the motion

     for reconsideration to the extent Heidi O'Day requested relief from her signature being

     attached to the November 18, 2015, order granting postsecondary education support. The

     court commissioner observed that O'Day's signature page should not have been attached

     to the order. Nevertheless, the court's written order filed on February 3 included no

     mention of the signature page.

            On February 12, 2016, Heidi O'Day petitioned a superior court judge to revise the

     court commissioner's February 3 ruling. In her revision motion, O'Day argued (1) the

     court commissioner committed error when awarding $500 in attorney fees because the

     commissioner did not consider financial resources and speculated regarding costs

     Matthew Silver incurred without requiring bills or documentation of Silver's costs, (2)

     the attorney fee award was not a valid sanction under CR 11, (3) the commissioner's

     February 3 written order failed to reflect the court's oral bench ruling because it did not

     address the tax exemption issue, (4) modification of the October 2014 order regarding tax

I    exemptions was procedurally improper because Silver never requested the reallocation of
II   exemptions before the October 26, 2015 hearing, (5) the court commissioner failed to

I    determine whether Alyssa Silver was a dependent of O'Day for purposes of 2015 federal

                                                  11


I
It
i
I
I
~
I
     No. 34344-8-III
I
I
i
     Silver v. Silver


!
I
I
     income taxes, (6) the court commissioner practiced law from the bench by arguing the tax

I    awards herself, (7) the trial court did not hold Silver's counsel to the same standards as
I
I    O'Day, and (8) the trial court allowed the improperly filed signature page to persist.

     O'Day requested costs and compensation for loss of her annual leave, an order of
I    "judicial estoppel" that precluded Terry Gobel, counsel for Matthew Silver, from
I    continually changing his position, and sanctions against Gobel and Silver. CP at 106.

I           On March 3, 2016, prose Heidi O'Day and Terry Gobel, on behalf of Matthew
I    Silver, appeared before a Spokane County superior court judge to argue O'Day's motion

I    to revise the commissioner's ruling. O'Day presented argument regarding the

I    commissioner's requirement that she pay $500 in attorney fees. When O'Day next

     discussed revision of the tax deduction reallocation by the court commissioner, the trial
I
     court commented that the only ruling on which O'Day sought revision was the ruling

     awarding Silver $500 in attorney fees. O'Day responded that the February 3 order did

     not address the issue of the misfiled signature page. At the conclusion of her

     presentation, O'Day requested that the trial court correct the alleged errors of (1) the

     improper imposition of $500 in attorney fees, (2) the failure to hold Terry Gobel

     accountable for rules violations, (3) modifying the tax exemptions as allocated in the

     2014 order by Commissioner Anderson, and (4) failing to reform the attachment of

     O'Day's signature page to the November 18 final order.

            During Matthew Silver's counsel's rebuttal argument, the superior court judge

                                                  12
No. 34344-8-111
Silver v. Silver


questioned whether Washington case law supported Silver's contention that intransigence

supported an award of attorney fees. Silver's attorney responded that a panoply of cases

addressed intransigence. The court then asked counsel that, if granted time, could

counsel provide a case to support counsel's position. Despite initially asking Silver's

counsel if he could provide legal authority, the superior court judge affirmed the court

commissioner except as to the imposition of fees. The superior court concluded that

RCW 26.09.140 did not support an award of fees because the financial declarations

evidenced Heidi O'Day's inability to pay.

                                 LAW AND ANALYSIS

       On appeal, Heidi O'Day assigns twelve errors to the court commissioner's and

superior court judge's rulings. The assignments of error do not distinguish between court

commissioner and superior court judge rulings, however. The assignments follow. The

trial court erred when granting both children's tax exemptions to Matthew Silver for

2015. The trial court erred when retaining the court order with her signature attached

when the attachment violates RCW 42.20.040 or RCW 42.20.050 and when the trial

court ordered the signature page stricken. The trial court erred when failing to respond to

O'Day's request for reconsideration without any response, and instead conducting an

undocketed presentment hearing requested by Silver's counsel. The trial court erred

when allowing Silver's counsel to draft orders after counsel allegedly committed

misconduct. The trial court, presumably the superior court judge, erred in upholding the

                                            13
    No. 34344-8-III
    Silver v. Silver


    decision regarding tax exemptions when O'Day lacked notice and when Silver failed to

    present reasons for the reallocation. The trial court erred in imposing higher standards of

    conduct on Heidi O'Day than imposed on Matthew Silver's counsel. The trial court erred

    when refusing to impose corrective action on Silver's counsel for failing to timely

    provide financial records for his client in violation ofRCW 26.09.175(4). Court

    Commissioner Wendy Colton erred when refusing to recuse herself. The trial court,

    presumably the court commissioner, erred by not honoring the American Rule when

    awarding Matthew Silver attorney fees. The superior court judge erred, during the

    hearing on the motion for revision, when declaring that the motion only sought a reversal

    of the attorney fee award. The trial court erred when affording Matthew Silver's counsel

    an opportunity to research whether intransigence constituted grounds for awarding of

    attorney fees. Finally, ongoing procedural irregularities violated O'Day's due process

    rights. In our analysis, we rearrange the order of some of the assignments of error.

          Issue 1: Whether the trial court erred when allowing Matthew Silver to claim a

    dependency tax deduction for Alyssa on Silver's 2015 taxes?

          Answer 1: Yes.

          Heidi O'Day contends the court commissioner erred in awarding Matthew Silver

    the tax exemption for Alyssa Silver for 2015 because ( 1) the 2014 order of child support

    apportioned that exemption to O'Day, (2) her petition for modification of postsecondary

    education did not request modification of the tax exemption apportionment, (3) Silver did

!                                               14


I
No. 34344-8-III
Silver v. Silver


not request reapportionment of tax exemptions until the end of the hearing regarding

postsecondary education support, and (4) the commissioner granted Silver's request

without allowing O'Day an opportunity to respond. O'Day also questions whether the

court commissioner had an opportunity to review the entire case file before the October

26 support modification hearing. Silver responds that O'Day's argument is meritless

because reapportionment of the exemption award was within the commissioner's

discretion under RCW 26.19.100. Silver also argues that the court commissioner did not

commit error because O'Day failed to object to the reapportionment of the exemption and

her later notice and objection pleading complaining of the deduction reallocation lacked

any legal authority. We address now O'Day's contention that she lacked advanced notice

of the request for the restructuring of the tax deduction for Alyssa.

       The parties focus on the court commissioner's ruling without observing that the

superior court judge reviewed the commissioner's ruling. All commissioner rulings are

subject to revision by the superior court. RCW 2.24.050. On revision, the superior court

reviews both the commissioner's findings of fact and conclusions of law de novo based

on the evidence and issues presented to the commissioner. In re Marriage of Moody, 137
Wash. 2d 979, 993, 976 P.2d 1240 (1999). Appellate courts review the superior court's

ruling, not the commissioner's ruling. State v. Ramer, 151 Wash. 2d 106, 113, 86 P.3d 132

(2004).




                                             15
No. 34344-8-III
Silver v. Silver


       Tax exemptions for dependent children are generally considered an element of

child support. In re Marriage ofPeterson, 80 Wn. App. 148,156,906 P.2d 1009 (1995).

Typically under the federal tax code, the custodial parent is entitled to the dependency

exemption. In re Marriage ofPeacock, 54 Wash. App. 12, 14, 771 P.2d 767 (1989).

Nevertheless, RCW 26 .19 .100 provides:

               Federal income tax exemptions
               The parties may agree which parent is entitled to claim the child or
       children as dependents for federal income tax exemptions. The court may
       award the exemption or exemptions and order a party to sign the federal
       income tax dependency exemption waiver. The court may divide the
       exemptions between the parties, alternate the exemptions between the
       parties, or both.

(Emphasis added.) Use of the word "may" in the statute denotes that the trial court

possesses discretion when apportioning dependent tax exemptions.

       Heidi O'Day assigns error on procedural grounds to the trial court's modification

of the 2014 child support order as to the assignment of the 2015 dependency exemption

for Alyssa because O'Day's petition did not request modification of the exemptions and

thus the subject remained outside the scope of the October 26, 2015 support modification

hearing. Case law disagrees. Once a basis for modification has been established, a court

may modify the original order in any respect, which includes granting the relief requested

by the respondent. In re Marriage of Scanlon & Witrak, 109 Wash. App. 167, 171-72, 34
P.3d 877 (2001). Thus, the court commissioner could modify any child support provision

requested, if properly requested by Matthew Silver.

                                            16
No. 34344-8-111
Silver v. Silver


       We must determine whether Matthew Silver properly requested the

reapportionment of the dependent tax exemption for Alyssa in 2015. Heidi O'Day

objects to Silver requesting the reapportionment of the tax exemption near the end of the

October 26 hearing. She also relatedly questions the court commissioner's grant of the

request without argument and without prior notice to her.

       In order for this court to address Heidi O'Day's challenge, we must untangle the

confusing journey of the tax exemption apportionment. On July 31, 2014, another court

commissioner, in the order of child support, awarded O'Day the tax exemption for Alyssa

for 2015 and subsequent years and awarded Matthew Silver the tax exemption for Alyssa

and Christian for 2014 and for Christian in 2015 and subsequent years. The case's next

reference to the exemptions arises at the end of the October 26, 2015, support

modification hearing. After the commissioner granted O'Day's request for

postsecondary support for at least two years, Silver's counsel asked that Silver receive the

dependency exemption for at least one of the years.

       Matthew Silver had never earlier requested a modification of the tax exemption

apportionment. The court commissioner, during the October 26 hearing, did not afford

Heidi O'Day an opportunity to respond to Silver's request. The commissioner

announced no justification for the modification of the exemption. Heidi O'Day provided

as much support to Alyssa, and Silver already received the exemption for Christian.




                                            17
I
J
I
I   No. 34344-8-111
    Silver v. Silver

I
I          Heidi O'Day did not object to the modification of the tax exemptions during the

    October 26 hearing. Instead, on October 30, 2016, O'Day filed a document titled "Notice

    and Objection," in which she argued that the court commissioner failed to give her an

    opportunity to address the change in the award of the 2015 tax exemption for Alyssa.

    She also maintained that the grant of the exemption to Matthew Silver would impose an

    undue burden on her. Silver moved to strike O'Day's notice and objection, and requested

    attorney fees and sanctions for O'Day's purported frivolous pleading. On November 18,

    2015, the court commissioner signed and filed the final order reflecting its October 26

    ruling. The commissioner apparently concluded that O'Day agreed to the contents of the

    order and filed it as an agreed order, despite O'Day never agreeing to its contents.

           The tax exemption apportionment next appears in the record during the February

    3, 2016, presentment hearing when the court commissioner resolved Heidi O'Day's

    motion for reconsideration. On February 3, O'Day argued the commissioner erred in

    awarding Matthew Silver the 2015 exemption for Alyssa Silver. Counsel for Matthew

    Silver argued that O'Day earlier argued against the exemption modification. Therefore,

    according to Silver, the parties addressed the subject by consent as allowed by court

    rules. O'Day responded that she never mentioned the tax exemption allocation in her

    paperwork and Silver "sprung" his request for a change at the end of the October 26

    hearing. RP at 56. The commissioner, without granting O'Day an opportunity to address




                                                18
No. 34344-8-III
Silver v. Silver


the merits of the reassignment of the exemption, affirmed the October 26 decision to

award Silver the 2015 tax exemption.

       With continued dissatisfaction, Heidi O'Day requested revision of the court

commissioner's decision by a superior court judge. In her revision motion, O'Day

argued both procedural error and that the commissioner failed to determine whether

Alyssa was a dependent of O 'Day for purposes of 2015 federal income taxes. She also

sought reversal of the court commissioner's grant of $500 in attorney fees to Matthew

Silver. During the revision hearing, O'Day first addressed the award of fees. Then,

when she began discussing revision of the tax exemption allocation by the commissioner,

the superior court judge interrupted and stated that the award of fees was the only ruling

before him for revision. The superior court judge failed to note that O'Day asserted

multiple challenges, including the tax exemption allocation, in her motion for revision.

The superior court judge did not revise the commissioner's ruling regarding the tax

exemption.

       We vacate the 2015 tax exemption reallocation to Matthew Silver because of

many procedural errors. First, Matthew Silver failed to request the tax exemption relief

in any pleading filed before the October 26, 2015, hearing. Second, the court

commissioner allowed Silver, during the October 26 hearing, to request the tax

exemption modification, but did not afford Heidi O'Day an opportunity to respond. At

the same time, the court commissioner did not allow O'Day to seek sanctions against

                                            19
No. 34344-8-111
Silver v. Silver


Matthew Silver's attorney because she gave no advance notice. Third, the court

commissioner filed an order modifying the tax exemptions mistakenly believing that

O'Day agreed to the order. Fourth, at the February 3, 2016, hearing, the court

commissioner mistakenly recalled allowing O'Day an opportunity to rebut Silver's

exemption modification request and relied on this mistake when affirming the October 26

decision. Fifth, at the revision hearing, the trial court mistakenly believed the issue of the

tax exemption reapportionment was not subject to review.

       CR 15(b) provides, in part,

              When issues not raised by the pleadings are tried by express or
       implied consent of the parties, they shall be treated in all respects as if they
       had been raised in the pleadings.

CR 15(b); Reichelt v. Johns-Manville Corp., 107 Wash. 2d 761, 766, 733. P.2d 530 (1987).

In determining whether the parties impliedly tried an issue, an appellate court will

consider the record as a whole, including whether the issue was mentioned before the

trial and in opening arguments, the evidence on the issue admitted at the trial, and the

legal and factual support for the trial court's conclusions regarding the issue. Federal

Signal Corp. v. Safety Factors, Inc., 125 Wash. 2d 413, 435-36, 886 P.2d 172 (1994);

Dewey v. Tacoma School District No. 10, 95 Wash. App. 18, 26, 974 P.2d 847 (1999).

Amendments under CR l 5(b) cannot be allowed if actual notice of the unpleaded issue is

not given, if there is no adequate opportunity to cure surprise that might result from the

change in the pleadings, or if the issues have not in fact been litigated with the consent of

                                              20
No. 34344-8-III
Silver v. Silver


the parties. Harding v. Will, 81 Wash. 2d 132, 137, 500 P.2d 91 (1972).

              Irregularities pursuant to CR 60(b )( 1) occur when there is a failure to
       adhere to some prescribed rule or mode of proceeding, such as when a
       procedural matter that is necessary for the orderly conduct of trial is
       omitted or done at an unreasonable time or in an improper manner.

Kennewick Irrigation Dist. v. 51 Parcels of Real Prop., 70 Wash. App. 368, 371, 853 P.2d
488 (1993) (quoting Mosbrucker v. Greenfield Implement, Inc., 54 Wash. App. 647, 652,

774 P.2d 1267 (1989)).

       We conclude, after analyzing the factors identified in Harding, that the court

commissioner erred in considering and granting Matthew Silver's request for the

modification of the tax exemption apportionment. Silver provided no actual notice of his

unpleaded request before the hearing. Although the record contains vague references that

the parties discussed tax exemptions during settlement negotiations, those negotiations

were confidential, and we have no evidence of their content. Without notice of Silver's

tardy request, Heidi O'Day lacked an opportunity to intelligently gather evidence,

research the law, or prepare an argument. Silver emphasizes that O'Day never objected

at the October 26 hearing, but, without notice of the reallocation request, O'Day lacked

an opportunity to assemble arguments to challenge the request. O'Day never consented

to litigate Silver's request. She never responded to the request at the October 26 hearing.

When requesting the exemption reallocation at the hearing, Matthew Silver presented




                                             21
No. 34344-8-III
Silver v. Silver


only a misguided reason for the change. The court commissioner failed to mention a

reason, let alone an acceptable reason, for the ruling modifying the exemption allocation.

       Although we review the superior court's ruling, not the court commissioner's

order, we note that the superior court's ruling stems from the court commissioner's error.

The superior court also mistakenly concluded that Heidi O'Day failed to seek revision of

the tax allocation.

       Issue 2: Whether the court commissioner, and, in turn, the superior court judge

erred when granting the 2015 tax exemption allocation modification without a basis in

law or equity, in violation of CR 52?

       Answer 2: We do not address this question since we vacate the allocation on other

grounds.

       Heidi O'Day contends the court commissioner erred by reallocating the tax

exemption because the commissioner identified no legal or equitable basis for the

reordering. She also argues the commissioner failed to follow CR 52, which rule requires

findings of fact and conclusions of law, when granting the modification. Since we vacate

the reallocation on other grounds, we do not address this assignment of error.

       Issue 3: Whether the superior court judge erred during the revision hearing when

declining to review the reallocation of the tax exemption ofAlyssa?

       Answer 3: Yes, but on another ground we vacate the reallocation.

       Heidi O'Day contends the superior court erred when limiting the scope of the

                                            22
No. 34344-8-111
Silver v. Silver


revision hearing to the issue of attorney fees when her motion for revision alleged other

errors by the court commissioner. Matthew Silver responds that the record rebuffs this

assignment of error. We agree with O'Day, but we have already granted the relief she

requests.

       Issue 4: Whether the trial court erred by failing to correct an improperly attached

signature page?

       Answer 4: Yes.

       Heidi O'Day next contends that the court commissioner and superior court judge

erred by failing to correct an improperly filed signature page. This challenge concerns

the signature page attached to the court commissioner's November 18, 2015, order that

appears to indicate Heidi O'Day agreed to the order. Although Heidi O'Day signed the

attached page, she intended the page to be attached only to her proposed order. She

maintains that the commissioner's oral ruling demonstrated its intent to correct the

misfiling, but the improperly drafted order entered on February 3 failed to affect the

desired correction. Matthew Silver responds by mentioning his December 1, 2015,

pleading asking the trial court to strike O'Day's notice and objection pleading and

requesting sanctions for responding to O'Day's frivolous, impertinent and baseless

pleading. We remand with instructions that the trial court, under CR 60(a), correct the

court record.




                                            23
No. 34344-8-III
Silver v. Silver


       Heidi O'Day cites RCW 42.20.040 and .050 in support to her challenge to the ill

attached signature page. Those two statutes criminalize a public officer's knowing

submission of a false or misleading statement in any official report or writing. The

record contains no evidence that the court commissioner knew the signature page falsely

acclaimed O'Day's agreement to the attached order when filed. The commissioner, at the

February 3 hearing, recognized the mistake and expressed an intent to correct the

mistake. The February 3 written order failed to correct the record.

       The November 18, 2015 order contained the clerical error of a misattached

signature. Clerical errors may be remedied under CR 60(a), which provides:

               Clerical Mistakes. Clerical mistakes in judgments, orders or other
       parts of the record and errors therein arising from oversight or omission
       may be corrected by the court at any time of its own initiative or on the
       motion of any party and after such notice, if any, as the court orders. Such
       mistakes may be so corrected before review is accepted by an appellate
       court, and thereafter may be corrected pursuant to RAP 7 .2( e ).

The rule addresses clerical errors only; a court cannot use CR 60(a) to correct judicial

error. In re Marriage of Getz, 57 Wash. App. 602, 604, 789 P.2d 331 (1990). The test for

distinguishing between 'judicial" and "clerical" error is whether, based on the record, the

judgment embodies the trial court's intention. Shaw v. City ofDes Moines, 109 Wash. App.
896, 901, 37 P.3d 1255 (2002) (quoting In re Marriage of Getz, 57 Wash. App. at 604).

The attachment of Heidi O'Day's signature to the written order conflicted with the trial

court's intent. We remand to the trial court to correct the error.



                                             24
No. 34344-8-III
Silver v. Silver


       Issue 5: Whether the superior court judge entered a ruling on Heidi O 'Day's

motion for reconsideration, and only considered her motion during an undocketed

presentment hearing?

       Answer 5: No.

       Heidi O'Day contends the court commissioner violated her due process rights by

failing to respond to her motion for reconsideration. Matthew Silver responds that the

commissioner held discretion to decide the motion for reconsideration at the presentment

hearing. We decline to address this contention because we otherwise grant the relief

requested by O'Day in her motion for reconsideration.

      Issue 6: Whether the court commissioner erred in continuing to defer the drafting

of court orders to Matthew Silver's counsel after Heidi O 'Day advised the court of

misconduct by counsel?

      Answer 6: No.

      Heidi O'Day contends the court commissioner erred by allowing counsel for

Matthew Silver to draft and propose written orders after O'Day notified the court of

counsel's alleged misconduct. Silver responds that O'Day never raised the issue of

irregularities with the drafted orders and that the court never found counsel committed

misconduct. We reject this assignment of error because O'Day submits no legal authority

supporting her argument. This court does not review errors alleged but not argued,

briefed, or supported with citation to authority. RAP 10.3; Valente v. Bailey, 74 Wash. 2d
25
No. 34344-8-III
Silver v. Silver


857,858,447 P.2d 589 (1968).

       We note that court commissioners and superior court judges routinely rely on

counsel to draft findings of fact, conclusions of law, orders, and judgments. The superior

court and court commissioner review the pleadings before signing, such that the court

may detect any misconduct of counsel.

       Issue 7: Whether the trial court erred in holding Heidi O 'Day to higher standards

than those to which it held Matthew Silver's counsel?

       Answer 7: We decline to address this assignment of error because O 'Day

presented no legal authority supporting the argument.

       Heidi O'Day contends the trial court erred by permitting Matthew Silver's counsel

to orally request reapportionment of the tax exemptions but refused to allow O'Day to

orally request sanctions against counsel for late disclosure of Silver's financial records.

Silver responds that the commissioner held counsel to the same standard as O'Day and

even granted O'Day's request for postsecondary education support. We do not address

this issue because O'Day fails to provide any legal support for her argument. This court

does not review errors alleged but not argued, briefed, or supported with citation to

authority. RAP 10.3; Valente v. Bailey, 74 Wash. 2d at 858 (1968). Appellate courts are

precluded from considering such alleged errors. Hollis v. Garwall, Inc., 137 Wash. 2d 683,

689 n.4, 974 P.2d 836 (1999).

       Issue 8: Whether the trial court erred in failing to take corrective action against

                                             26
No. 34344-8-III
Silver v. Silver


Matthew Silver's counsel/or violating RCW 26.09.175(4), which requires the disclosure

of the client's financial data within twenty days of receipt of the summons?

       Answer 8: We refuse to address this assignment because the assignment is moot

for lack ofprejudice.

       Heidi O'Day contends the court commissioner and superior court erred by

allowing Matthew Silver's counsel to violate RCW 26.09.175(4). O'Day claims that

counsel violated the statute by the tardy disclosure of Silver's financial records and

contests the commissioner's and superior court's refusal to take corrective action despite

her constant requests to do so.

       The purpose of submittal of the financial data is to allow the parties and the court

to conduct a support calculation when awarding support. Matthew Silver eventually,

although significantly untimely, provided his financial information. The court

commissioner then awarded Heidi O'Day postsecondary education support. O'Day does

not claim error in the amount of the support award. Thus, she shows no prejudice as a

result of the untimely disclosure.

       Generally, this court will not consider a moot issue unless it involves matters of

continuing and substantial public interest. Bavand v. One West Bank, FSB, 176 Wash. App.
475, 510, 309 P.3d 636 (2013). A case is moot when it involves only abstract

propositions or questions, the substantial questions in the trial court no longer exist, or a

court can no longer provide effective relief. Spokane Research & Defense Fund v. City

                                              27
No. 34344-8-III
Silver v. Silver


ofSpokane, 155 Wash. 2d 89, 99, 117 P.3d 1117 (2005); State v. Slattum, 173 Wash. App.
640, 647, 295 P.3d 788 (2013). Any favorable ruling for Heidi O'Day on this assignment

of error would not afford O'Day any benefit. Therefore, we decline review.

       Issue 9: Whether Commissioner Wendy Colton erred in failing to recuse herself?

       Answer 9: We decline to address this assignment of error because Heidi O 'Day

failed to preserve the assignment when she sought revision of the court commissioner's

rulings.

       Heidi O'Day contends that the trial court erred in failing to consider her motion

for change of judge, filed January 29, 2016. Matthew Silver responds that O'Day never

raised this issue to the superior court judge, the right to excuse a judicial officer for

prejudice does not apply to commissioners, and a judicial officer is presumed to perform

without prejudice. We agree with Silver that O'Day failed to address this contention

when bringing her motion for revision, and, therefore, O'Day did not preserve the issue.

       All commissioner rulings are subject to revision by the superior court. RCW

2.24.050. We review the superior court's ruling, not the commissioner's. Faciszewski v.

Brown, 187 Wash. 2d 308, 313 n.2, 386 P.3d 711 (2016); In re Dependency of Ca.R., 191
Wash. App. 601, 607, 365 P.3d 186 (2015); State v. Ramer, 151 Wash. 2d at 113 (2004). In

her motion for revision, Heidi O'Day did not request recusal on her action on her motion

for change of judge. Nor did she raise either subject during the revision hearing. As the

superior court made no decision regarding Commissioner Cotton's failure to recuse

                                              28
No. 34344-8-111
Silver v. Silver


herself, this court cannot review this issue.

       Issue 10: Whether the court commissioner erred by not honoring the American

Rule when it awarded Matthew Silver $500 in attorney fees?

       Answer 10: We decline to address this assignment of error because the superior

court judge reversed the award offees.

       Heidi O'Day contends the court commissioner erred, when awarding attorney fees

to Matthew Silver, by not honoring the American Rule regarding attorney fees. The

American Rule declares that each party pay his or her own attorney fees. O'Day

complains that the award imposes a chilling effect on pro se litigants. Matthew Silver

responds that this assignment of error is moot because the superior court reversed the

award of attorney fees. We agree with Silver.

       Generally, this court will not consider a moot issue unless it involves matters of

continuing and substantial public interest. Bavand v. One West Bank, FSB, 176 Wash. App.

at 510 (2013 ). A case is moot when it involves only abstract propositions or questions,

the substantial questions in the trial court no longer exist, or a court can no longer provide

effective relief. Spokane Research & Defense Fund v. City ofSpokane, 155 Wash. 2d at 99

(2005); State v. Slattum, 173 Wash. App. at 647 (2013). The superior court reversed the

imposition of fees, on the basis that RCW 26.09.140 does not support an award of fees

because financial declarations evidenced Heidi O'Day's inability to pay. Based on this

reversal, this court can grant no relief to O'Day.

                                                29
I
i
I
I
I
II   No. 34344-8-III
     Silver v. Silver

I
!
            Issue 11: Whether the trial court erred duringrevision by offering Matthew
I
I    Silver's counsel an opportunity to conduct additional research outside of the hearing and

     later present additional information to supplement his position?
l
            Answer 11: We decline to address this assignment of error because it is moot.
I
I           Heidi O'Day contends the superior court judge committed error when offering

     Matthew Silver's counsel an opportunity to conduct legal research whether intransigence

     is a basis for awarding attorney fees. Matthew Silver responds that the superior court

     judge revoked the opportunity to conduct further research and his counsel never

     supplemented the record with additional legal briefing. We question the factual accuracy

     of O'Day's argument, but decline to reach the argument because the assignment of error

     is moot. The superior court judge vacated the award of attorney fees.

            Issue 12: Whether the court commissioner erred by permitting ongoing

     irregularities and other misconduct that collectively violated Heidi O 'Day's right to due

     process?

            Answer 12: We decline to address this assignment of error because Heidi O 'Day

     failed to preserve the assignment during the revision hearing.

            Heidi O'Day contends the court commissioner permitted procedural irregularities

     and misconduct that violated her right to due process. To support this argument, O'Day

     reviews every step of the child support modification litigation and identifies every

     perceived irregularity and act of misconduct. The only law she references is the

                                                 30
No. 34344-8-III
Silver v. Silver


Fourteenth Amendment to the United States Constitution and Marchantv. Pennsylvania

Railroad Co., 153 U.S. 380, 14 S. Ct. 894, 38 L. Ed. 751 (1894). Matthew Silver

responds that O'Day provides no facts to support her vague and cumulative allegation of

a due process violation.

       We decline to address the assignment of error because Heidi O'Day never raised

this claim during the revision hearing before the superior court judge. O'Day also does

not identify any relief requested as a result of any due process violation, and we grant her

most, if not all, requested relief anyway.

       Issue 13: Whether this court should sanction Matthew Silver's counsel?

       Answer 13: We decline to address this argument, since Heidi O 'Day supplies no

authority supporting her request.

       Heidi O'Day requests this court sanction Matthew Silver's counsel as the court

deems fit. She provides no analysis or legal authority in support of this prayer. As

already indicated, this court does not review contentions not supported by authority.

       Issue 14: Whether this court should award Matthew Silver reasonable attorney

fees on appeal?

      Answer 14: No.

       Matthew Silver requests this court award him attorney fees on appeal based on

Heidi O'Day's intransigence. He argues that O'Day's entire case was without merit and

RAP 18.1 provides this court with the authority and discretion to award attorney fees.

                                             31
No. 34344-8-III
Silver v. Silver


Silver does not raise any other statutory, contractual, or equitable basis for an award of

attorney fees on appeal. We reject Silver's request because, although many of O'Day's

assignments of error were poorly grounded in law or fact, she substantially prevails on

appeal. She prevailed before the trial court on her principal request of postsecondary

education support.

                                        CONCLUSION

      We vacate the trial court's reassignment to Matthew Silver of the tax exemption

for Alyssa for the year 2015. We remand with instructions to correct the clerical error

regarding the attachment of Heidi O'Day's signature to the November 18, 2015 order.

Each party shall pay his or her own costs and attorney fees on appeal.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.


                                          Fearing, CJ.

WE CONCUR:



   J)dbw.
   doway, ~,ff·
            J.




                                    j
                                            32